internal_revenue_service number release date index number ----------------------------------------------------------- ----------------------- -------------------------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b1 plr-132075-08 date date legend ----------------------- x -------------------------------------------------- y --------------------------------------------------- ------------------------------------------------ date date date date ------------------------- ------------------- -------------------------- ---------------------- a ----------------------------------------------------- ----------------- aa -------- dear -------------- this responds to a letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations facts plr-132075-08 the information submitted states that x is an s_corporation for federal tax purposes x acquired all of the outstanding_stock of y on date x intended for y to be treated as a qsub effective date however due to inadvertence y failed to timely file form_8869 qualified_subchapter_s_subsidiary election between date and date y issued stock_options to several of its employees the exercise price of these stock_options was less than their fair_market_value on date a an employee of y exercised a stock_option in y and received aa shares in y y has cancelled all outstanding options and has repurchased the stock from a x represents that x y and the shareholders of x were unaware that the issuance of the options could cause y to have an owner other than x x further represents that x was not motivated by tax_avoidance or retroactive tax planning and that x and each of its shareholders have filed all returns consistent with x's s election remaining in effect since date upon discovery of the problem x submitted a request for a ruling under sec_1362 x and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation and consistent with the treatment of y as a qsub with respect to the period specified by sec_1362 law and analysis sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that a qsub shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 defines a qsub as any domestic_corporation which is not an ineligible_corporation as defined in sec_1361 in which percent of the stock of such corporation is held by the s_corporation and the s_corporation elects to treat such corporation as a qsub sec_1_1361-3 of the income_tax regulations provides that a qsub election will be effective on the date specified on the election form or on the date the election form is filed if no date is specified the effective date specified on the form cannot be more than two months and days prior to the date of filing and cannot be more than months after the date of filing a taxpayer makes a qsub election with respect to a subsidiary by filing form_8869 with the appropriate service_center plr-132075-08 sec_1_1361-3 provides that an extension of time to make a qsub election may be available under the procedures applicable under sec_301_9100-1 and sec_301_9100-3 under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_1362 provides that if an election under sec_1361 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1361 b by reason of a failure to meet the requirements of sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken so that the corporation for which the election was made is a qsub and the corporation for which the election was made and each person who was a shareholder in such corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness such corporation shall be treated as a qualified_subchapter_s_subsidiary during the period specified by the secretary conclusion based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied x is granted an extension of time of days from the date of this letter to file a form_8869 to elect to treat y as a qsub effective date a copy of this letter should be attached to the election we also conclude that x's election to treat y as a qsub may have terminated under sec_1361 on date or thereafter because the stock_options issued by y plr-132075-08 resulted in less than percent of the stock of y from being held by x we conclude that this termination would have been inadvertent within the meaning of sec_1362 if x's election to treat y as a qsub did not otherwise terminate under sec_1361 we conclude that the election terminated on date when a exercised the stock_option we conclude that such a termination would have been inadvertent within the meaning of sec_1362 therefore under the provisions of sec_1362 y will be treated as a qsub of x from date and thereafter provided that the qsub election was otherwise valid and has not otherwise terminated and provided that x files form_8869 as described above this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely curt g wilson curt g wilson associate chief_counsel passthroughs special industries cc
